department of the treasury internal_revenue_service p o box irs cincinnati oh number release date date date employer id number contact person id number contact telephone number form you must file tax years uil dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service cincinnati oh legend date date employer id number contact person id number contact telephone number contact fax number uil state n date p q gallery r date s t v website w board members city area l l l i number of working members number of consignment members percent commission xx y zz dear we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issue do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you incorporated on date n in the state of p as a nonprofit corporation prior to this date you operated as a for- profit called q on date r q conveyed all of its assets and liabilities to you as the nonprofit corporation and filed articles of dissolution with the state of p according to your articles you are organized and operated exclusively for charitable education and scientific purposes including for such purposes the making of distributions to organizations that qualify as exempt letter rev catalog number 47630w organizations under sec_501 of the internal_revenue_code of or the corresponding provision of any future united_states internal revenue law your articles further state that you are an evolving collective of local creatives exhibiting and inspiring artistic expression for the aesthetic enrichment of s and our global community your purpose is to provide gallery space to member and consignment artists to display promote and sell their works fostering public exposure to the arts for s and the t region of southern p membership is open to all artists living within approximately miles of s who are actively engaged in creating and producing artwork your bylaws indicate you have two types of members working members and consignment members working membership is for practicing artists who are actively engaged in the management and operation of the gallery working members numbering x are expected to provide high quality original work for exhibition display in the gallery and shall be willing and able to tend the gallery as a shopkeeper for the number of days designated in the gallery’s policies and procedure sec_2 must be a member of at least one of the gallery’s committee sec_3 may display works in the gallery after a jurying process according to the gallery’s policies and procedure sec_4 may individually sell their works at the gallery under terms established in the policies and procedures paying to the gallery a uniform and reasonable sales commission determined annually by the board_of directors in order to support the nonprofit purposes and mission of the gallery shall have voting privileges at all gallery meetings with one vote per working member they shall participate in gallery shows and special events and in related activities of the gallery and shall be required to attend at least two quarterly membership meeting sec_5 consignment membership is for practicing artists or persons wishing to be affiliated with the gallery but who cannot or do not wish to meet the requirements of a working member consignment members of which there are y in number do not have voting privileges and may display their work after a jurying process but do not serve on committees or attend meeting sec_2 may individually sell their works at the gallery under terms established in the policies and procedures paying to the gallery a uniform and reasonable sales commission determined annually by the board_of directors in order to support the nonprofit purposes and mission of the gallery article vii sec_3 of your bylaws states your 7-member board_of directors shall be elected by your voting members at your annual meeting you provide a space where local artists and artisans show their work collaborate with each other and sell their creations to the general_public you state that membership is growing and the space has become a central hub letter rev catalog number 47630w for creative activity the shared space is run like an association or a cooperative with everything being done by volunteers with a part time bookkeeper being the only regularly paid person the gallery provides space a central networking hub and a facility in which your working and consignment members can exhibit and sell their artwork the gallery itself is owned by two individuals unrelated to you you do not purchase any artwork or art products but simply provide a holding place for them on behalf of your artist members and consignment members in addition to exhibition space you provide advertising shop- keeping services and gallery-based marketing and sales service to the collective group of working members and consignment members of the gallery activities at the gallery include featuring local musicians and poets at community and gallery-based events supporting k-12 artists through visiting artist programs in the local school district teacher trainings and mentoring hosting art-centered activities for holidays such as halloween and the 4th of july holding open house artist receptions at the gallery throughout the year and participating in activities sponsored by the s creative district commissions from art sales fund all activities you are preparing to more actively collaborate with s’s creative district to build your financial capacity to begin to pay for shop-keeping work by your members to eventually hire an executive director and to capitalize the long-awaited expansion of the gallery to accommodate your growing schedule of events and activities you intend to create more display space and more studio and workshop space with perhaps the development of a fine art gallery annex the gallery is staffed with volunteer working members who promote inform educate and otherwise encourage visitors to the gallery to purchase the artworks of its working members and consignment members these members are not only exhibiting artists but they may also be heads of committees directors on the board and or officers of the gallery the gallery’s policies and procedures and the contract it signs with exhibiting artists establish the terms between the gallery and its members ensuring that the jurying system the selling_price terms of the sale and the percentage of the commission paid to the gallery conform to the terms of the conflict of interest policy working members may individually sell their works at the gallery under terms established in the policies and procedures paying to the gallery a uniform and reasonable sales commission determined annually by the board_of directors in order to support the nonprofit purposes and mission of the gallery you provided a copy of your member contract which establishes the terms between the gallery cooperatively run by the participating artists and the artists whose works are displayed for sale to the public the contract provides that the gallery sets a z percent commission on all works for sale to be deducted from the original price set by the artist your website v provides links to various artists’ websites whose artwork is displayed at the gallery the artists whose work you promote include w members of your board_of directors according to your financial information you were exclusively funded by item sales and a small amount of investment_income in your first year of operations as a nonprofit corporation while you have budgeted grants and donations in future years a substantial amount of your revenue will continue to be derived from sales income letter rev catalog number 47630w law sec_501 of the code provides for exemption from federal_income_tax of organizations organized and operated exclusively for educational_purposes sec_1_501_c_3_-1 states that to be tax exempt an organization must be both organized and operated exclusively for one or more exempt purposes specified in sec_501 of the code if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_1_501_c_3_-1 asserts an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities are not in furtherance of exempt purposes sec_1_501_c_3_-1 provides that an organization is not operated exclusively for exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 defines a private_shareholder_or_individual as persons having a personal and private interest in the activities of an organization sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for exempt purposes under sec_501 of the code unless it serves a public rather than a private interest thus it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 provides examples to illustrate the requirement of paragraph d 1i of this section that an organization serve a public rather than a private interest example states i o is an art museum o's principal activity is exhibiting art created by a group of unknown but promising local artists o's activity including organized tours of its art collection promotes the arts o is governed by a board_of trustees unrelated to the artists whose work o exhibits all of the art exhibited is offered for sale at prices set by the artist each artist whose work is exhibited has a consignment arrangement with o under this arrangement when art is sold the museum retains percent of the selling_price to cover the costs of operating the museum and gives the artist percent ii the artists in this situation directly benefit from the exhibition and sale of their art as a result the sole activity of o serves the private interests of these artists because o give sec_90 percent of the proceeds from its sole activity to the individual artists the direct benefits to the artists are substantial and o's provision of these benefits to the artists is more than incidental to its other purposes and activities this arrangement causes o to be operated for the benefit of private interests in violation of the restriction on private benefit in paragraph d ii of letter rev catalog number 47630w this section based on these facts and circumstances o is not operated exclusively for exempt purposes and therefore is not described in sec_501 revrul_66_178 1966_1_cb_138 found that a nonprofit organization created to foster and develop the arts by sponsoring a public art exhibit was exempt under sec_501 of the code the organization's sole activity was sponsoring an annual public art exhibit at which works of unknown but promising artists were displayed artists eligible to have their works displayed were those who were not affiliated with art galleries and who had no medium for exhibiting their creations the works exhibited were selected by a panel of qualified art experts the organization did not charge the artists any fees for the privilege of having their works displayed nor did the organization sell or offer the displayed works for sale revrul_71_395 c b found that a cooperative art gallery formed and operated by a group of artists for the purpose of exhibiting and selling their works did not qualify for exemption under sec_501 of the code the gallery was formed and operated by a group of approximately artists for the purposes of exhibiting and selling their works additional artists were admitted to membership by approval of the existing members the gallery was open to the public six days a week no admission was charged works of the member artists were exhibited and offered for sale a panel chosen by the members selected those works for exhibition that in its opinion meet certain minimal artistic standards special showings by individual members were also held on a rotating basis all works could be purchased by the public and many could be rented the gallery retained a commission from sales and rental sufficient to cover the cost of operating the gallery the ruling found that the gallery was a vehicle for advancing the careers of the members and for promoting the sale of their work the organization served the private purposes of its members even though exhibiting and selling the paintings may be an educational activity revrul_76_152 1976_1_cb_151 found that a nonprofit organization formed by a group of art patrons to promote community understanding of modern art trends by selecting exhibiting and selling art works of local artists and which retained ten percent commission on sales less than customary commercial charges but insufficient to cover the cost of operating the gallery did not qualify for exemption under sec_501 of the code the ruling concluded that the direct benefits to artists could not be dismissed as being merely incidental to other purposes and activities since ninety percent of all sales proceeds were turned over to the individual artists in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy an exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university in 75_tc_337 the court found that an organization operating an art gallery and art market was exempt under sec_501 of the code its purpose was primarily to foster community awareness encourage appreciation of contemporary artists and provide a constant flow of art for students to study art and painting techniques the organization conducted many charitable and educational activities apart from operating the art gallery and art market including the operation of an art center which sponsored art classes quarterly at a community college offered art courses to children sponsored various art demonstrations and film series gave a series of art lectures and workshops owned a permanent art collection which it displayed and offered tours of artwork displayed at the letter rev catalog number 47630w gallery market was selected by jury procedures none of the art was by anyone on the board or officer of the petitioner and only two of over artists whose art was displayed were members of the petitioner no other art museum gallery or similar facility was available in the county or any adjacent county the organization contended that the sale of artwork in its galleries was an incidental activity but one that helped to further its exempt purposes in salvation navy v commissioner tcmemo_2002_275 the tax_court found that one of the reasons why the organization did not qualify for exemption from federal_income_tax was because it could not prove that it was not organized to serve the private interests of its founder application of law you are not described in sec_501 of the code because you are not operated exclusively for an exempt_purpose or purposes sec_1_501_c_3_-1 and because your net_earnings inure to the benefit of your members sec_1 c - c you are not described in sec_1_501_c_3_-1 because you are operating for the private interest of your artist members whose artworks you sell you are also like the organization described in example of sec_1_501_c_3_-1 providing a display and retail_space for member artists and allowing each member artist to set the sales_price selecting the works for sale and receiving a commission promotes the private interests of the artist members any education of the public by display of the artwork is secondary to the promotion of the artists by operation of the cooperative sec_1_501_c_3_-1 states that to be tax exempt an organization must be both organized and operated exclusively for one or more exempt purposes specified in sec_501 of the code you are not like the organization in revrul_66_178 the organization in that ruling conducted an annual exhibit did not sell any artworks did not have any artists affiliated in any way to any gallery and did not charge any fees for exhibition in contrast you have a gallery that is open to the public on a regular basis you are a membership_organization consisting of artists who select and sell members’ artwork in a gallery operated by you your artist members also earn commissions on works that are sold thus you are operating for the private purposes of your members unlike the organization in the ruling you are not formed primarily to further charitable or educational_purposes but are formed instead for the benefit of your members you are similar to the organization described in revrul_71_395 because you were formed by a group of artists and are operating an art gallery open to the general_public which displayed and sold members’ artwork all of your artwork is for sale and you retain a commission of the original sales_price of artwork that is sold consequently like the organization in the revenue_ruling you are a vehicle for advancing members’ careers and are promoting the sale of members' artwork this serves the private purposes of your members even though the exhibition of art may be an educational activity in other respects your activities are analogous to the organization in revrul_76_152 where a gallery that retained of sales and turned over the remainder of revenue to the artist was held to not be exempt direct benefits to artists in this case could not be dismissed as being merely incidental to any other qualifying purposes you turn z percent of your proceeds over to the artist the artists have control_over selecting works setting prices and even in the case of being a featured artist promoting select exhibits of their works any qualifying activities that may be letter rev catalog number 47630w conducted such as workshops and classes are incidental to your purpose of promoting and selling works_of_art for your member artists you are different from the organization in goldsboro art league inc unlike goldsboro your operation of the gallery and sale of artwork by member artists is a substantial portion of your activities that display and sell art works are your members even with planned additional educational activities your educational and charitable activities do not constitute exclusive activity required for sec_501 of the code in addition all artists furthermore since the individuals who will be selling and retaining any proceeds are members including your directors they are considered insiders as insiders any direct or indirect benefits derived through your operations is inurement under sec_1_501_c_3_-1 akin to better business bureau of washington d c inc v united_states you devote more than an insubstantial amount of time and activities in supporting a non-exempt purpose the sale of artworks displayed by your members and for this reason do not meet the qualifications under sec_501 of the code similar to salvation navy you have not proven you were not organized and operated to serve the private interests of your members conclusion based on the information submitted you are not operating exclusively for one or more purposes described in sec_501 of the code you serve the private interests of your members and therefore are not operated exclusively for exempt purposes in addition the private interests you serve include members of your board_of directors resulting in inurement which is prohibited under sec_501 even though some of your activities are educational you are primarily operating to benefit your member artists and therefore you are not described in sec_501 if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative e one of the following declarations letter rev catalog number 47630w for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements letter rev catalog number 47630w you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter enclosure publication sincerely stephen a martin director exempt_organizations rulings and agreements letter rev catalog number 47630w
